Citation Nr: 0708440	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  00-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, and was remanded in 2003 and in 
2005.       

When the Board last reviewed the veteran's appeal in April 
2005, the Board remanded the two issues then before the Board 
on appeal: service connection for a lumbosacral spine 
disorder and for a dermatological disorder, claimed to 
include folliculitis.  In a January 2006 rating decision, the 
RO granted service connection for keratosis 
pilaris/pityrosporum folliculitis, with feature of tinea 
versicolor, and assigned an initial 30 percent rating 
effective January 19, 1999.  The veteran was given notice of 
the rating action and of his appeal rights, including notice 
that he must initiate appeal within one year of notice, in a 
letter dated January 31, 2006.  The veteran's claims folder 
was returned to the Board in May 2006.

The record now before the Board does not contain written 
communication from the veteran or his representative 
disagreeing with the January 2006 rating decision and 
received within one year after the January 31, 2006, notice.  
In argument dated in mid-February 2007, the veteran's 
representative indicated that the veteran desires a rating 
higher than 30 percent for the skin disorder.  The February 
2007 argument of the representative concerning the evaluation 
of the service-connected skin disability is REFERRED to the 
RO for appropriate action.  

The appeal on the issue of service connection for lumbosacral 
spine disorder is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required.


REMAND

In April 2005, the Board directed that a VA examination be 
performed to determine what lumbosacral spine disorder(s) 
is/are presently manifested and its, or their, etiology.  An 
examination was performed in late April 2005.  While the 
Board regrets the delay in adjudication, it finds that the 
content of the examination report requires clarification, and 
thus, the matter is remanded for an addendum medical opinion.


More specifically, the examiner diagnosed mild degenerative 
joint disease based on radiological testing.  The examiner 
then stated, in pertinent part: 

The lumbar spasm [emphasis supplied] on 
examination is less likely than not related to 
the low back pain reported in service.  The 
veteran has worked in the postal service as a 
distribution clerk for the last 27 years and 
this certainly could be a factor; however, 
without resorting to conjecture or 
speculation, the examiner cannot pinpoint the 
exact onset etiology of the veteran's low back 
pain.  

On remand, a more specific medical opinion should be obtained 
on the etiology of degenerative joint disease itself.  An 
opinion also is needed on whether the examiner is concluding 
that spasm and/or back pain is a manifestation of the 
degenerative joint disease.  Finally, the examiner is asked 
to state whether it is at least as likely as not that a 
diagnosed disorder or disease is etiologically related to 
active service, consistent with the Board's April 2005 remand 
order, and explain in more detail the reasons for the 
etiology opinion.   

The Board also notes that the record does not contain the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

Accordingly, the matter is REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following actions.  The veteran will be notified if he needs 
to take further action. 

1.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Return the veteran's claims folder to 
the examiner who conducted the April 2005 
"spine" examination, if she is available.  
Ask her to consider the veteran's medical 
history as documented in the claims file, 
and then answer the following questions, 
supporting her responses with rationale and 
bases, referring to, as appropriate, e.g., 
clinical findings and history (social, 
occupational, medical), to support her 
responses:

(a)  Is it at least as likely as not (by a 
probability of 50 percent), more likely than 
not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent) that the 
veteran's degenerative joint disease itself 
is etiologically related to active duty?

(b)  With respect to the veteran's lumbar 
spasm and pain, are these manifestations of 
his degenerative joint disease?  

If the examiner who conducted the April 2005 
examination is not available, then schedule 
the veteran for another examination to 
determine the current diagnosis of any low 
back disorder present and whether it is 
related to the veteran's active military 
service.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not, more likely than not, or less 
likely than not that it is etiologically 
related to active service.  The examiner 
should specifically state that the claims 
file was reviewed, and explain any etiology 
opinion with a discussion of the rationale 
and bases therefor, referring to clinical 
findings and history as appropriate.  

3.  After completing the above, readjudicate 
the claim based on a review of the entire 
record.  If the benefit sought remains 
denied, then issue an updated Supplemental 
Statement of the Case and afford the veteran 
and his representative an opportunity to 
respond to it.  Then, if in order, return 
the matter to the Board for further review.  


The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



